—Order, Supreme Court, New York County (Carol Huff, J.), entered July 23,1998, which denied plaintiffs motion to quash a subpoena duces tecum served upon a nonparty, unanimously affirmed, without costs.
Plaintiffs motion to quash was properly denied, since the information sought by defendants’ subpoena duces tecum was not “ ‘utterly irrelevant to any proper inquiry* ” (Ayubo v Eastman Kodak Co., 158 AD2d 641, 642; Pagan v City of New York, 180 AD2d 545). We have considered plaintiffs additional arguments and find them unavailing. Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.